        Case 20-03142-KRH               Doc 1
                                           Filed 10/26/20 Entered 10/26/20 22:28:16                Desc Main
                                          Document      Page 1 of 5
                                    UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                               Richmond Division

          In re:
                                                              Case No.: 19-34574-KRH
                    LeClairRyan PLLC,
                                                              Chapter 7
                           Debtor


          Lynn L. Tavenner, as Chapter 7 Trustee,

                           Plaintiff,

          vs.                                                 Adv. Pro. No.: _______________

          ULX PARTNERS, LLC and UNITEDLEX
          CORPORATION,

                           Defendants.


                                                     COMPLAINT

                   Plaintiff, Lynn L. Tavenner, Trustee, and not individually but solely in her capacity as the

        Chapter 7 Trustee (in such capacity, the “Chapter 7 Trustee” or, the “Trustee”) of the bankruptcy

        estate (the “Estate”) of LeClairRyan, PLLC (“LeClairRyan” or the “Debtor”), by her undersigned

        counsel, states the following in support of this Adversary Complaint against Defendants ULX

        Partners, LLC (“ULXP”) and UnitedLex Corporation (“UnitedLex”) (collectively, the “ULX

        Entities” or “Defendants”):


        Erika L. Morabito (VSB No. 44369)
        Brittany J. Nelson (VSB No. 81734)
        FOLEY & LARDNER LLP
        3000 K Street, NW, Suite 600
        Washington, DC 20007-5109
        Telephone: (202) 672-5300
        Telecopy: (202) 672-5399
        emorabito@foley.com
        bnelson@foley.com
        Special Counsel to Lynn L. Tavenner, Esq., the Chapter 7 Trustee of the Estate of LeClairRyan PLLC




4850-3004-5648.2
        Case 20-03142-KRH          Doc 1    Filed 10/26/20 Entered 10/26/20 22:28:16            Desc Main
                                            Document     Page 2 of 5



                                            NATURE OF THE CASE

                   1.   This case arises from the business failure of Richmond-based law firm

        LeClairRyan. On or about the fall of 2017, the struggling law firm began negotiating a potential

        joint venture with a legal services provider, UnitedLex, which was intended to resolve the firm’s

        financial problems with an infusion of much needed liquidity. In the end, however, rather than

        resolving the Debtor’s financial issues, the actions or inactions of the ULX Entities only served to

        plunge LeClairRyan further into insolvency. In fact, the Defendants, along with certain of the

        Debtor’s directors, officers, and agents (the “LCR Officers and Directors”), prioritized their own

        desires for financial gain and prolonged the Debtor’s lifespan, enabling the Defendants and others

        to improperly and unfairly extract millions of dollars from the Estate, to the detriment of

        LeClairRyan’s creditors.

                   2.   As more fully set forth below, the structure of the ULXP joint venture, and the way

        in which it operated in practice, bestowed insider status on the ULX Entities vis-à-vis the Debtor.

        This resulted in, among other things, the creation of voidable liens and recoverable preferential

        transfers in an amount not less than $17,425,405.50.

                   3.   Irrespective of insider status, the ULX Entities are liable for not less than

        $19,357,282.51 in damages for fraudulent transfers.

                   4.   Moreover, the conspiracy between the ULX Entities and the LCR Officers and

        Directors caused damages in an amount of not less than $42,759,900, including but not limited to

        damages relating and/or arising out of (i) keeping the Debtor operating instead of winding down

        the insolvent law firm; (ii) the Debtor’s conversion from a professional corporation to a

        professional limited liability corporation, a condition precedent to forming the joint venture with

        UnitedLex; (iii) the Debtor’s liquidation of a retirement plan; and/or, (iv) the increase in trade

        payables and account receivables.

4850-3004-5648.2
        Case 20-03142-KRH          Doc 1    Filed 10/26/20 Entered 10/26/20 22:28:16             Desc Main
                                            Document     Page 3 of 5



                   5.    Finally, the Defendants’ actions also caused damages and harm to the Estate, in an

        amount of not less than $1,069,51.00 through their misappropriation of funds tendered by clients

        for specific expenses, which were used by the ULX Entities for improper purposes.

                                          JURISDICTION AND VENUE

                   6.    This Court has jurisdiction over the subject matter of this adversary proceeding

        pursuant to 28 U.S.C. § 1334(b).

                   7.    This Court has jurisdiction over the subject matter of this adversary proceeding

        pursuant to 28 U.S.C. § 1334 because this is a civil proceeding arising in or related to the Debtor’s

        Chapter 11 Cases (under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)).

                   8.    This adversary proceeding has been referred to this Court pursuant to 28 U.S.C.

        § 157(a).

                   9.    This adversary proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2).

                   10.   This is an adversary proceeding pursuant to Fed. R. Bankr. P. 7001(1), (2) and (8)

        to, among other things, determine the validity, priority, or extent of a lien or other interest in

        property, to disallow, recharacterize or subordinate claims, and to avoid and recover preferential

        and fraudulent obligations and transfers.

                   11.   Venue is proper in this District and this Division pursuant to 28 U.S.C. §§ 1408 and

        1409.

                                                     PARTIES

                   12.   On September 3, 2019, the Debtor commenced the Chapter 11 case by filing a

        voluntary petition for relief under Chapter 11 of the Bankruptcy Code.




                                                          3
4850-3004-5648.2
        Case 20-03142-KRH              Doc 1     Filed 10/26/20 Entered 10/26/20 22:28:16        Desc Main
                                                 Document     Page 4 of 5



                   13.     On October 4, 2019, Ms. Tavenner was appointed as the Chapter 7 Trustee for the

        Debtor.1 As Trustee, Ms. Tavenner has the sole authority to bring these claims on behalf of the

        Estate.

                   14.     The Debtor was a law firm run, at different times, by a board of directors and/or

        managers.

                   15.     The Debtor was organized under the laws of the Commonwealth of Virginia.

                   16.     Defendant UnitedLex is a Delaware corporation with its principal place of business

        in Overland Park, Kansas.

                   17.     In September 2018, UnitedLex became a portfolio investment of CVC Capital

        Partners (“CVC”), a private equity and investment advisory firm.

                   18.     Defendant ULXP is a Delaware limited liability company.

                   19.     ULXP was created in 2018 as a joint venture between the Debtor and UnitedLex,

        and was 99% owned by UnitedLex.

                   20.     ULXP was also fully controlled and managed by a special purpose entity wholly

        owned and controlled by UnitedLex.

                                                 STATEMENT OF FACTS

        A.         LeClairRyan’s Dire Financial Status Prior to 2017.

                   21.     LeClairRyan was founded in 1988 by Dennis Ryan and Gary D. LeClair

        (“LeClair”). It initially operated as a regional corporate-focused law firm, headquartered in

        Richmond, Virginia. But LeClairRyan rapidly expanded – ultimately opening offices or acquiring

        firms across the United States.




        1
            See Appointment of Interim Trustee Lynn L. Tavenner, Dkt. No. 175.


                                                                 4
4850-3004-5648.2
        Case 20-03142-KRH           Doc 1    Filed 10/26/20 Entered 10/26/20 22:28:16             Desc Main
                                             Document     Page 5 of 5



                   22.   Fundamental issues of financial mismanagement plagued the firm for years,

        including, but not limited to, over-compensation of certain attorneys, declining revenues, which

        fell short of projections and budgets by millions of dollars, and improper and erroneous accounting

        for certain income and expense items.

                   23.   Beginning at least in 2014, LeClairRyan consistently missed its budget and its

        revenue fell short of projections.

                   24.   By at least the end of 2014, the Debtor was insolvent, or within the zone of

        insolvency, failing to generate sufficient revenue to pay its debts as they became due.

                   25.   In 2017, searching for a lifeline, the Debtor turned to a potential joint venture with

        a third-party, the legal services provider UnitedLex, as a way to address the Debtor’s financial

        difficulties.

        B.         UnitedLex and LeClairRyan Enter Into a Joint Venture.

                   26.   Upon information and belief, UnitedLex specializes in providing a number of non-

        legal services for law firms and legal departments. These non-legal services include “back-office”

        services, such as accounting, marketing, technology, and human resources support. These non-

        legal services also include legal support services, like patent mining, document management, and

        electronic discovery.

                   27.   Upon information and belief, in approximately 2017 UnitedLex sought to move

        beyond merely being a vendor providing legal services to become more of a partner to a

        “constellation” of law firms.

                   28.   The joint venture between UnitedLex and LeClairRyan was intended to be the

        foundation of this proposed “constellation” structure in the United States.




                                                           5
4850-3004-5648.2
